Matter of Carlos S. v Ana S. (2016 NY Slip Op 02523)





Matter of Carlos S. v Ana S.


2016 NY Slip Op 02523


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Kapnick, Kahn, JJ.


664

[*1]In re Carlos S., Petitioner-Respondent,
vAna S., Respondent-Appellant.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Andrew J. Baer, New York, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Susan M. Cordaro of counsel), attorney for the children.

Order, Family Court, Bronx County (Sue Levy, Referee), entered on or about June 26, 2014, which, after a fact-finding hearing, inter alia, awarded sole custody and decision-making authority with respect to the subject children to petitioner father with extensive visitation to respondent mother, unanimously affirmed, without costs.
The court's determination has a sound and substantial basis in the record (see Matter of Ernestine L. v New York City Admin. for Children's Servs., 71 AD3d 510 [1st Dept 2010]). Given the children's special needs, the record amply supports the finding that the father is better equipped to oversee their care (see Matter of Xiomara M. v Robert M., 102 AD3d 581 [1st Dept 2013]).
There exists no basis to disturb the credibility determinations of the Referee (see Matter of Mildred S.G. v Mark G., 62 AD3d 460 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK